561 So.2d 8 (1990)
BIRCHTREE FINANCIAL SERVICES, INC., Appellant,
v.
James L. LANCE; Ethel H. Lance; James L. Lance, Trustee; and Ethel H. Lance, Trustee, Appellees.
No. 89-00423.
District Court of Appeal of Florida, Second District.
May 4, 1990.
Hala Mary Ayoub of Fowler, White, Gillen, Boggs, Villareal and Banker, P.A., Tampa, for appellant.
No appearance for appellees.
PER CURIAM.
The Lances filed suit against the appellant and others, alleging, inter alia, that the defendants committed fraud in the sale of securities. The defendants moved to compel arbitration on the basis of arbitration agreements signed by the Lances. The Lances filed affidavits in opposition to the motions, claiming that they did not knowingly enter into any arbitration agreements and that the defendants never raised the subject of arbitration in negotiating the parties' agreements.
At the October 26, 1988, hearing on the motions to compel arbitration, the trial court declined to hear evidence on the issue of arbitration and ruled, as a matter of law, that the agreements were unenforceable. We hold that the trial court erred in refusing to take evidence on the validity of the signed arbitration agreements. Where a question exists concerning the validity of an arbitration agreement, the trial court should hold a full evidentiary hearing to resolve the dispute. Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Falowski, 425 So.2d 129 (Fla. 4th DCA 1982). We accordingly reverse and remand for an evidentiary hearing.
CAMPBELL, C.J., and RYDER and PATTERSON, JJ., concur.